IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


TIMOTHY J. HOFFMAN AND KAREN D.        : No. 263 MAL 2017
HOFFMAN, HIS WIFE,                     :
                                       : Petition for Allowance of Appeal from
                    Petitioners        : the Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
JAMES P. SNELL, ANADARKO E & P         :
COMPANY, LP, AND CHESAPEAKE            :
APPALACHIA, LLC,                       :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 15th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.